To -compel respondent to render judgment in a replevin suit, as in case of non-suit, for failure to notice the - cause for trial, under -How. Stat, Sec. 8340, where plaintiff had noticed the cause for the first term, but it had not been reached; had noticed it for the next term, but had countermanded the notice, and *653tbe cause had been stricken, from the docket, at plaintiff’s instance, for the next term because of defective notice given by' defendant.
Order to show cause denied December 12, 1893.